Exhibit 10.1

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENTS

AND WAIVER OF DEFAULT

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENTS AND WAIVER OF DEFAULT
(this “Amendment”), dated November 3, 2008, is entered into by and between
IRIDEX CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo Business
Credit operating division.

RECITALS

Company and Wells Fargo are parties to (i) a Credit and Security Agreement dated
March 27, 2008 (as amended from time to time, the “Domestic Credit Agreement”),
and (ii) a Credit and Security Agreement (Ex-Im Subfacility) (as amended from
time to time, “Ex-Im Credit Agreement”; and together with the Domestic Credit
Agreement, the “Credit Agreements”). Capitalized terms used in these recitals
have the meanings given to them in the Credit Agreements unless otherwise
specified.

Company is in default of Section 5.2(b) of the Credit Agreements, as Company’s
Debt Service Coverage Ratio on August 31, 2008, was 0.66 to 1.0, versus a
minimum requirement of 1.10 to 1.0 (the “Existing Default”). The Existing
Default constitutes an Event of Default under the Credit Agreements.

The Company has requested that certain amendments be made to the Credit
Agreements and the Existing Default be waived. Wells Fargo is willing to
undertake the amendments and waive the Existing Default, subject to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Section 1.6(a) of the Credit Agreements. The third full paragraph of
Section 1.6(a) of the Credit Agreements (that begins “[t]he Margins through and
including the adjustment occurring as specified below shall be . . .”) is
amended to read in its entirety as follows:

“The Margins through and including the adjustment occurring as specified below
shall be 2.0% per annum for Floating Rate Advances, and 3.50% per annum for
LIBOR Advances. The Margins shall be reduced by 0.25% per annum on a one-time
basis if the Company’s Earnings Before Taxes, Depreciation, and Amortization for
any fiscal year ending on or after December 31, 2008, is greater than
$1,500,000.”



--------------------------------------------------------------------------------

2. Exhibit A to the Credit Agreements. The following defined term that appears
in Exhibit A to the Credit Agreements is amended to read in its entirety as
follows:

““Prime Rate” means at any time the greater of (i) five percent (5%) per annum,
or (ii) the rate of interest most recently announced by Wells Fargo at its
principal office as its Prime Rate, with the understanding that the Prime Rate
is one of Wells Fargo’s base rates, and serves as the basis upon which effective
rates of interest are calculated for those loans making reference to it, and is
evidenced by its recording in such internal publication or publications as Wells
Fargo may designate. Each change in the rate of interest shall become effective
on the date each Prime Rate change is announced by Wells Fargo.”

3. Effective Date of Certain Changes; No Other Changes. The changes in the
interest rates set forth in Sections 1 and 2 of this Amendment shall be deemed
effective as of October 1, 2008, notwithstanding the date of this Amendment or
the date that this Amendment becomes effective under Section 6 of this
Amendment. Except as explicitly amended by this Amendment, all of the terms and
conditions of the Credit Agreements shall remain in full force and effect and
shall apply to any advance or letter of credit thereunder.

4. Waiver of Defaults. Upon the terms and subject to the conditions set forth in
this Amendment, Wells Fargo hereby waives the Existing Default. This waiver
shall be effective only in this specific instance and for the specific purpose
for which it is given, and this waiver shall not entitle the Company to any
other or further waiver in any similar or other circumstances.

5. Amendment Fee. The Company shall pay Wells Fargo as of the date of this
Amendment a fully earned, non-refundable fee in the amount of $15,000 in
consideration of Wells Fargo’s execution and delivery of this Amendment.

6. Conditions Precedent. This Amendment, and the waiver set forth in Section 4
hereof, shall be effective when Wells Fargo shall have received an executed
original of this Amendment, together with each of the following, each in
substance and form acceptable to Wells Fargo in its sole discretion:

6.1 A Certificate of the Secretary of the Company certifying as to (i) the
resolutions of the board of directors of the Company approving the execution and
delivery of this Amendment, (ii) the fact that the certificate of incorporation
and bylaws of the Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of the Company’s secretary or assistant
secretary dated March 27, 2008, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) the fact that the officers and agents of the Company who
have been certified to Wells Fargo, pursuant to the Certificate of Authority of
the Company’s secretary or assistant secretary dated March 27, 2008, authorized
to sign and to act on behalf of the Company continue to be so authorized or
setting forth the sample signatures of each of the officers and agents of the
Company authorized to execute and deliver this Amendment and all other
documents, agreements and certificates on behalf of the Company.

6.2 Payment of the fee described in Section 5.

First Amendment to Credit and Security Agreement

and Waiver of Default

WFBC/Iridex

 

-2-



--------------------------------------------------------------------------------

6.3 Consent and approval of this Amendment by the Export Import Bank of the
United States.

6.4 Such other matters as Wells Fargo may require.

7. Representations and Warranties. The Company hereby represents and warrants to
Wells Fargo as follows:

7.1 The Company has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Company and constitute
the legal, valid and binding obligation of the Company, enforceable in
accordance with its terms.

7.2 The execution, delivery and performance by the Company of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Company, or the certificate of
incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

7.3 All of the representations and warranties contained in Section 4 of, and
Exhibit D to, the Credit Agreements are true and correct on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

7.4 All indebtedness owing by the Company to American Medical Systems, Inc. has
been repaid in full

8. References. All references in the Credit Agreements to “this Agreement” shall
be deemed to refer to the relevant Credit Agreement as amended by this
Amendment; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
by this Amendment.

9. No Other Waiver. Except as otherwise provided in Section 4 hereof, the
execution of this Amendment and the acceptance of all other agreements and
instruments related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreements or a waiver of any breach, default
or event of default under any Security Document or other document held by Wells
Fargo, whether or not known to Wells Fargo and whether or not existing on the
date of this Amendment.

First Amendment to Credit and Security Agreement

and Waiver of Default

WFBC/Iridex

 

-3-



--------------------------------------------------------------------------------

10. Release. The Company absolutely and unconditionally releases and forever
discharges Wells Fargo, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents, attorneys, and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown. It is the
intention of the Company in executing this release that the same shall be
effective as a bar to each and every claim, demand and cause of action specified
and in furtherance of this intention the Company waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MIGHT HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

11. Costs and Expenses. The Company hereby reaffirms its agreement under the
Credit Agreements to pay or reimburse Wells Fargo on demand for all costs and
expenses incurred by Wells Fargo in connection with the Loan Documents,
including, without limitation, all fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Company specifically
agrees to pay all fees and disbursements of counsel to Wells Fargo for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by the Company, make a loan to the
Company under the Credit Agreements, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Section 5 of this Amendment.

12. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart. Any party hereto may request an original counterpart of any
party delivering such electronic counterpart. This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California. In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.

[signatures on next page]

First Amendment to Credit and Security Agreement

and Waiver of Default

WFBC/Iridex

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION     IRIDEX CORPORATION By:   /s/ Jorge
Visitacion     By:   /s/ Jim Mackaness Print Name:   Jorge Visitacion    
Print Name:   Jim Mackaness Title:   AVP/Relationship Manager     Title:   CFO

First Amendment to Credit and Security Agreement

and Waiver of Default

WFBC/Iridex

 

S-1